DENY and Opinion Filed January 20, 2022




                                    S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00021-CV

                         IN RE TRACY NIXON, Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      In this original proceeding, relator is a vexatious litigant subject to a prefiling

order under chapter 11 of the civil practice and remedies code. See TEX. CIV. PRAC.

& REM. CODE § 11.101. He challenges the Local Administrative Judge’s order

denying his request for permission to file new litigation.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on our review of the petition and the record, we conclude that relator has failed to
show his entitlement to the relief requested. See TEX. R. APP. P. 52.8(a).

Accordingly, we deny the petition for writ of mandamus.




                                          /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE


220021F.P05




                                      –2–